389 F.2d 713
Daniel M. MORGAN, Appellant,v.UNITED STATES of America, Appellee.Alfred ZIEGELE, Appellant,v.UNITED STATES of America, Appellee.Herbert L. NOLTE, Appellant,v.UNITED STATES of America, Appellee.
Nos. 20715, 20733, 20734.
United States Court of Appeals Ninth Circuit.
Feb. 7, 1968.

James F. Hewitt (argued), George L. Cooke (argued), San Francisco, Cal., for appellants.
Philip Wilens, Allan Streller, Attorneys, Department of Justice, Washington, D.C.; Cecil F. Poole, U.S. Atty., San Francisco, Cal., for appellee.
Before HAMLIN, MERRILL and DUNIWAY, Circuit Judges.
PER CURIAM:


1
The three appellants were convicted under an indictment charging them with violating 26 U.S.C. 7201, by wilfully and knowingly attempting to evade and defeat the tax imposed by 26 U.S.C. 4401.  The judgment of conviction cannot stand.  Grosso v. United States, 1968, 390 U.S. 62, 88 S. Ct. 709, 19 L. Ed. 2d 906, and see Marchetti v. United States, 1968, 390 U.S. 39, 88 S. Ct. 697, 19 L. Ed. 2d 889.


2
Each judgment is reversed.